Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:  the “LDD” should be “

Claim 7 is objected to because of the following informalities:  the “PLDD” should be “

Claim 8 is objected to because of the following informalities:  the “NLDD” should be “.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the claim recites the limitation “the ion implantaton” in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 2, the claim recites the limitation “the group” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 2, the claim recites the limitation “the range” in line(s) 7. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 2, the claim recites the limitation “the range” in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 2, the claim recites the limitation “the direction” in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 2, the claim recites the limitation “the range” in line(s) 10. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 3, the claim recites the limitation “the range” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 3, because of the dependency on claim 2, the claim is also rejected for the reasons set forth above with respect to claim 2.

Regarding claim 4, the claim recites the limitation “the group” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 4, the claim recites the limitation “the range” in line(s) 10. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 5, the claim recites the limitation “the range” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 5, because of the dependency on claim 4, the claim is also rejected for the reasons set forth above with respect to claim 4.

Regarding claims 2-9, because of their dependency on claim 1, these claims are also rejected for the reasons set forth above with respect to claim 1.

Regarding claim 10, the claim recites the limitation “the group” in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 15, the claim recites the limitation “the group” in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 11-15, because of their dependency on claim 10, these claims are also rejected for the reasons set forth above with respect to claim 10.

Regarding claim 16, the claim recites the limitation “the group” in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the range” in line(s) 6-7. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 18, the claim recites the limitation “the group” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 17-20, because of their dependency on claim 10, these claims are also rejected for the reasons set forth above with respect to claim 10.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “covering a first portion of a fin by disposing a channel-masking feature over said first portion, and leaving a second portion of the fin uncovered by said channel-masking feature, said first portion including at least a portion of the channel region, performing a first ion implantation of nitrogen, or of an element belonging to said group of the periodic table of elements, and annealing the channel region after the ion implantation”.
 
Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “implanting into the substrate structure and the isolation layer, excess atoms, the excess atoms selected from the group consisting of nitrogen and atoms from said group of the periodic table of elements, and annealing the substrate structure to drive said excess atoms into said channel region”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “implanting into the transistor structure excess atoms from the group consisting of nitrogen and atoms of the constituent element; and driving at least some of the excess atoms into the channel region to a concentration in the range between 1019 cm−3 and about 1021 cm−3”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826